DETAILED ACTION
Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jerome Y. Kim on March 21, 2022.
Specification, claims 4 and 9 have been amended as follows:
Specification, page 5, line 4 from the bottom: after the words ““an integer from” delete “0” and insert ---1---.
Claim 4, line 9: after the words “an integer from” delete “0” and insert ---1---.
Claim 9, line 1: after the words “wherein the” delete the word “power” and insert ---pressure---.

Allowable Subject Matter
Claims 1-9 are allowed. 
The following is examiner’s statement of reasons for allowance: the present claims 1-9 are allowable over the closest references: Ding et al. "One-step Assembly of a Hierarchically Porous Phenolic Resin-type Polymer with High Stability for CO2 Capture and Conversion", Chemical Communications, 2016, vol. 52, pages 12294-12297, Katsoulidis et al., "Phloroglucinol Based Microporous Polymeric Organic Frameworks with OH Functional Groups and High CO2 Cap Lure Capacity", Chemistry of Materials, 2011, vol. 23, no. 7, pages 1818-1824, Lu et al. "Sulfonate-Grafted Porous Polymer Networks for Preferential CO2 Adsorption at Low Pressure", Journal of the American Chemical Society, 2011, vol. 133, no. 45, pages 18126-18129, and Kang et al. "Cost-Effective, High-Performance Porous-Organic-Polymer Conductors Functionalized with Sulfonic Acid Groups by Direct Postsynthetic Substitution", Angewandte Chemie International Edition, 2016, vol. 55, no. 52, pages 16123-16126.
Ding discloses a hierarchically porous phenolic resin-type polymer (PRP-1) with high stability was facilely prepared by a one-step polymerization reaction from phloroglucinol (1,3,5-trihydroxybenzene) and 4,4'-biphenyldicarboxaldehyde
(Scheme 1). 

    PNG
    media_image1.png
    509
    803
    media_image1.png
    Greyscale

The deliberately introduced polar hydroxyl    group in the PRP-1 would not only improve its CO2 uptake but also effectively promote the CO2 cycloaddition reaction, due to the ring opening of epoxides triggered by the hydrogen bonds between hydroxyl groups and epoxides. As a result, the PRP-1 exhibits high CO2 adsorption (Qst = 25 kJ mol-1, 92 mg g-1 at 2730K, 1 bar), efficient catalytic behavior for CO2 cycloaddition
with epoxides under mild conditions (60°C and 1 bar CO2) and outstanding recyclability.
PRP-1 was synthesized at 220°C by a solvothermal reaction with phloroglucinol and 4,4‘-biphenyldicarboxaldehyde in dioxane in the absence of a catalyst, avoiding the troublesome separation process. The successful preparation of PRP-1 was characterized by solid state CP/MAS13C NMR and Fourier transform infrared (FT-IR) spectroscopy (Fig. S1 and S2, ESI). The FT-IR spectrum reveals that there is a broad -1, attributed to the stretching vibration of the O-H bond. The peak around 1690 cm-1 corresponds to the unreacted aldehyde group of the 4,4'-biphenyldicarboxaldehyde. The morphology observation for PRP-1 by field-emission scanning electron microscopy (FE-SEM) shows that it is composed of spherical microparticles with a diameter of 1-3 µm, which are constructed by the stacking of much smaller nanoparticles with porous structures, as observed from the high magnification SEM image (Fig. S4, ESI) (pp. 12294-12295).
Katsoulidis discloses a new family of microporous polymeric organic frameworks (POF)s, The POFs are assembled from phlorglucinol (1,3,5 -trihydroxybenzene) and
several benzaldehyde derivatives under solvothermal conditions using Bakelite type chemistry of forming C---C bonds without any catalyst. The materials exhibit semiconductor-like optical absorption properties with energy gaps in the range of l .5-2,5 eV. The new materials form as uniform, microporous, spherical particles and exhibit surface areas up to 917 m2 g. The micropores have a very uniform size as the gas adsorption isotherms of these amorphous materials are similar to those of crystalline microporous zeolites. The micropores are internally decorated with a large number of -OH reactive groups which are available for functionalization. The POPs capture as much as 18% of their mass of CO2, at atmospheric pressure, which is significantly larger than other porous polymers including systems which exhibit much larger surface areas; sodium-functionalized POFs exhibit enhanced heat of adsorption for }-h of 9 kJ/mol compared to pristine POF at 8,3 kJ/mol (abstract).

    PNG
    media_image2.png
    350
    462
    media_image2.png
    Greyscale

Lu discloses porous polymer network (PPN) grafted with sulfonic add (PPN-6-SO3H) and its lithium salt (PPN-6-SO3Li) exhibit significant increases in isosteric heats of CO2 adsorption and CO2-uptake capacities. IAST calculations using single--component-isotherm data and a 15/85 CO2 /N2 ratio at 295 K and l bar revealed that the 3ulfonate-grafted PPN-6 networks show exceptionally high adsorption selectivity for CO2 over N2 (155 and 414 for PPN--6-SO3H and PPN-6-SO3Li, respectively). Since these PPNs also possess ultrahigh physicochemical stability, practical applications in post combustion capture of CO2 lie well within the realm of possibility (abstract).
PPN-6 (also known as PAF-1) was synthesized by an optimized Yamamoto homocoupling reaction6 using tetrakis(4-bmmophenyl) methane. The default diamondoid framework topology imposed by the tetrahedral monomers provides widely open and interconnected pores that efficiently prevent the formation of "dead space"; more importantly, the extremely robust all carbon scaffold of the network makes it ideal 3H, which was further neutralized to produce PPN-6-SO3Li (Scheme 1) (pp. 18126-18127).

    PNG
    media_image3.png
    373
    765
    media_image3.png
    Greyscale

Kang discloses a preparation of a phloroglucinol-based porous organic polymer 1. The framework was decorated with highly dense sulfonic acid groups by direct postsubstitution to produce the sulfonated compound 1S. Notably, 1S showed
a proton conductivity of 7.72 x 10-2 S cm -1 at 80°C and 90%, relative humidity (RH). which is superior to the conductivity of any other POP-based proton-conducting material reported to date. The microwave-assisted reaction of phloroglucinol and terephthalaldehyde in the solvent 1,4-dioxane with 35% aqueous HCl as a catalyst produced the brownish solid 1. The microwave-assisted preparation of 1 significantly reduced the reaction time (2 h) with respect to conventional solvothermal methods (3 days) or overnight beating at 100°C to form 1' (from the same monomers in the same catalyst/solvent system), because of the fast nucleation and crystal growth promoted by 3H functional groups into 1. we simply treated a suspension of 1 in methylene chloride with chlorosulfonic acid, which afforded sulfonated phase 1S (Scheme l).

    PNG
    media_image4.png
    743
    735
    media_image4.png
    Greyscale

The phase of the sample was identified by powder X-ray diffraction (PXRD). No distinct peaks were observed in the PXRD profiles, thus confirming that all samples were essentially amorphous (Figure S1 in the Supporting Information). It was also (IR) spectra to analyze the reaction process and the formation of the solid phase (see Figure S2). After treatment with chlorosulfonic acid, a new peak at 1150 cm-1 could be assigned to the O=S=O asymmetric stretching modes, thus confirming the presence of –SO3H groups in lS. SEM images revealed that the
morphological difference between 1, prepared under micro-wave-assisted conditions, and l', prepared by a conventional solvothermal reaction, is almost negligible, and the morphology of 1 was mostly retained after sulfonation (see Figure S3) (pp. 16123-16124).
However, Ding et al., Katsoulidis et al., Lu et al., and Kang et al. do not disclose or fairly suggest the claimed porous organic polymer-based framework containing sulfonic acid groups, represented by Formula 1ES:
[Formula 1ES]
 
    PNG
    media_image5.png
    58
    545
    media_image5.png
    Greyscale

wherein n is an integer from 1 to 100, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Ding et al., Katsoulidis et al., Lu et al., and Kang et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably 

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764